Exhibit 99.1 Mortgage Rates(1) Range ofMortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.001 – 5.500 2 $ 1,078,372 0.48 % 539,186 360 794 77.68 5.501 – 6.000 59 33,800,766 14.96 572,894 357 761 67.90 6.001 – 6.500 248 130,966,371 57.98 528,090 358 742 72.21 6.501 – 7.000 101 53,481,875 23.68 529,524 358 732 77.77 7.001 – 7.500 9 4,230,011 1.87 470,001 357 732 83.38 7.501 – 8.000 4 994,551 0.44 248,638 358 697 80.00 8.001 – 8.500 1 568,000 0.25 568,000 359 759 80.00 8.501 – 9.000 1 573,661 0.25 573,661 359 744 70.00 9.001 – 9.500 1 188,905 0.08 188,905 359 697 100.00 Total 426 $ 225,882,512 100.00 % (1) The lender acquired mortgage insurance Mortgage Loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the Cut-off Date, the weighted average mortgage rate of the Mortgage Loans (net of such premiums) was approximately 6.392% per annum. Without the adjustment, the weighted average mortgage rate of the Mortgage Loans was approximately 6.397% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50,000.01 – 100,000.00 1 $ 89,445 0.04 % 89,445 6.750 358 798 80.00 100,000.01 – 150,000.00 16 2,019,347 0.89 126,209 6.504 357 720 80.00 150,000.01 – 200,000.00 15 2,757,842 1.22 183,856 6.796 357 723 79.57 200,000.01 – 250,000.00 18 3,955,185 1.75 219,733 6.609 357 731 79.42 250,000.01 – 300,000.00 10 2,834,914 1.26 283,491 6.680 356 733 77.06 300,000.01 – 350,000.00 4 1,335,002 0.59 333,750 6.309 355 726 81.07 350,000.01 – 400,000.00 3 1,113,198 0.49 371,066 6.383 346 698 78.46 400,000.01 – 450,000.00 43 18,574,964 8.22 431,976 6.381 358 741 74.12 450,000.01 – 500,000.00 76 36,190,482 16.02 476,191 6.360 358 740 73.04 500,000.01 – 550,000.00 62 32,705,368 14.48 527,506 6.364 358 737 73.21 550,000.01 – 600,000.00 66 38,149,979 16.89 578,030 6.450 358 746 74.84 600,000.01 – 650,000.00 42 26,489,522 11.73 630,703 6.312 358 747 73.00 650,000.01 – 700,000.00 15 10,294,808 4.56 686,321 6.382 358 745 73.45 700,000.01 – 750,000.00 16 11,690,489 5.18 730,656 6.340 358 745 69.65 750,000.01 – 1,000,000.00 33 28,829,947 12.76 873,635 6.409 358 745 71.98 1,000,000.01 – 1,500,000.00 5 6,652,019 2.94 1,330,404 6.397 358 753 64.98 Greater than 2,000,000.00 1 2,200,000 0.97 2,200,000 6.625 360 779 61.11 Total 426 $ 225,882,512 100.00 % (1)As of the Cut-off Date, the average current mortgage loan principal balance of the Mortgage Loans was approximately $530,241. 2 FICO Credit Scores(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 601 – 620 1 $ 550,697 0.24 % 550,697 6.625 351 613 80.00 641 – 660 1 543,200 0.24 543,200 6.875 355 660 80.00 661 – 680 34 16,805,026 7.44 494,265 6.439 358 671 74.45 681 – 700 55 25,270,520 11.19 459,464 6.563 358 692 76.86 701 – 720 60 29,598,563 13.10 493,309 6.469 357 711 74.89 721 – 740 53 27,538,575 12.19 519,596 6.422 358 729 71.93 741 – 760 61 33,684,113 14.91 552,199 6.455 358 751 72.53 761 – 780 83 51,067,242 22.61 615,268 6.312 358 771 70.95 781 – 800 61 31,938,801 14.14 523,587 6.272 359 790 73.29 801 – 820 17 8,885,774 3.93 522,693 6.199 358 807 72.79 Total 426 $ 225,882,512 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the mortgagors related to the Mortgage Loans was approximately 742. Original Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0.01 – 50.00 24 $ 13,668,498 6.05 % 569,521 6.226 358 750 42.52 50.01 – 55.00 14 7,959,864 3.52 568,562 6.158 358 738 52.89 55.01 – 60.00 14 8,997,550 3.98 642,682 6.176 358 756 57.56 60.01 – 65.00 26 18,929,098 8.38 728,042 6.303 358 759 63.31 65.01 – 70.00 32 17,534,193 7.76 547,944 6.320 358 738 68.08 70.01 – 75.00 32 21,316,057 9.44 666,127 6.374 358 750 74.18 75.01 – 80.00 266 129,329,343 57.26 486,201 6.452 358 739 79.53 80.01 – 85.00 3 1,032,458 0.46 344,153 6.167 358 743 84.05 85.01 – 90.00 7 3,412,898 1.51 487,557 6.541 357 705 89.89 90.01 – 95.00 4 1,988,987 0.88 497,247 6.842 356 735 94.81 95.01 – 100.00 4 1,713,566 0.76 428,391 7.310 356 740 100.00 Total 426 $ 225,882,512 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Mortgage Loans was approximately 73.19%. (2) Does not take into account any secondary financing on the Mortgage Loans that may exist at the time of origination. 3 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0.01 – 50.00 22 $ 12,640,498 5.60 % 574,568 6.213 358 748 42.26 50.01 – 55.00 12 6,611,089 2.93 550,924 6.178 358 733 52.00 55.01 – 60.00 11 7,484,512 3.31 680,410 6.153 358 762 57.67 60.01 – 65.00 22 13,911,774 6.16 632,353 6.256 358 758 62.84 65.01 – 70.00 28 14,975,674 6.63 534,846 6.211 358 741 67.17 70.01 – 75.00 23 16,403,003 7.26 713,174 6.276 358 759 71.93 75.01 – 80.00 103 58,895,325 26.07 571,799 6.287 357 750 77.79 80.01 – 85.00 16 7,850,308 3.48 490,644 6.326 358 729 76.22 85.01 – 90.00 56 31,097,669 13.77 555,316 6.565 358 729 79.23 90.01 – 95.00 42 19,966,211 8.84 475,386 6.578 357 727 80.90 95.01 – 100.00 91 36,046,450 15.96 396,115 6.687 358 737 80.54 Total 426 $ 225,882,512 100.00 % (1) As of the Cut-off Date, the weighted average original Combined Loan-to-Value Ratio of the Mortgage Loans was approximately 79.74%. (2) Takes into account any secondary financing on the Mortgage Loans that may exist at the time of origination. 4 Geographic Distribution of Mortgaged Properties(1) Geographic Distribution Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Alabama 9 $ 4,744,949 2.10 % 527,217 6.197 358 734 70.05 Arizona 12 6,432,879 2.85 536,073 6.269 357 757 69.49 Arkansas 1 698,668 0.31 698,668 6.250 358 726 65.12 California 181 101,872,778 45.10 562,833 6.381 358 743 73.78 Colorado 32 11,126,307 4.93 347,697 6.501 358 729 75.28 Connecticut 3 1,378,860 0.61 459,620 6.248 357 761 69.32 District of Columbia 2 1,049,099 0.46 524,550 6.621 357 688 78.10 Florida 35 17,542,548 7.77 501,216 6.473 357 735 69.26 Georgia 9 4,324,269 1.91 480,474 6.446 357 763 73.25 Idaho 2 1,115,636 0.49 557,818 6.437 359 761 68.95 Illinois 8 4,849,849 2.15 606,231 6.428 358 739 71.16 Kansas 1 793,352 0.35 793,352 5.875 352 763 80.00 Maine 1 590,000 0.26 590,000 6.375 359 722 78.46 Maryland 19 10,427,880 4.62 548,836 6.553 358 727 74.14 Massachusetts 8 3,757,425 1.66 469,678 6.442 356 757 69.65 Michigan 1 998,093 0.44 998,093 6.375 358 664 75.47 Minnesota 13 6,756,421 2.99 519,725 6.160 359 770 76.47 Missouri 3 1,159,440 0.51 386,480 6.302 358 703 82.72 Montana 2 980,000 0.43 490,000 6.241 357 730 56.70 Nevada 7 3,118,908 1.38 445,558 6.723 357 734 80.05 New Hampshire 1 130,885 0.06 130,885 5.875 358 719 80.00 New Jersey 6 3,077,668 1.36 512,945 6.972 357 725 86.20 New York 9 4,597,271 2.04 510,808 6.632 358 726 77.17 North Carolina 6 3,238,341 1.43 539,724 6.374 357 746 72.74 Ohio 1 489,535 0.22 489,535 6.250 359 800 67.12 Oregon 4 2,420,433 1.07 605,108 6.293 358 747 77.13 Pennsylvania 3 1,801,548 0.80 600,516 6.355 357 765 68.25 South Carolina 2 998,597 0.44 499,298 6.312 359 760 50.01 Tennessee 4 1,502,742 0.67 375,685 6.869 357 703 82.22 Texas 8 3,961,006 1.75 495,126 6.198 353 740 68.72 Utah 4 2,594,305 1.15 648,576 6.554 359 729 75.20 Virginia 13 6,967,352 3.08 535,950 6.286 356 745 77.04 Washington 15 9,921,333 4.39 661,422 6.223 358 769 68.06 Wisconsin 1 464,136 0.21 464,136 6.375 358 765 49.47 426 $ 225,882,512 100.00 % (1) As of the Cut-off Date, no more than approximately 2.618% of the Mortgage Loans were secured by mortgaged properties located in any one postal zip code area. 5 Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Purchase 253 $ 127,529,876 56.46 % 504,071 6.422 358 750 76.29 Refinance (Cash-Out) 83 49,746,839 22.02 599,360 6.312 357 734 66.84 Refinance (Rate/Term) 90 48,605,797 21.52 540,064 6.416 358 730 71.54 Total 426 $ 225,882,512 100.00 % Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loan Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Single Family Residence 263 $ 140,873,496 62.37 % 535,641 6.402 358 742 72.73 Planned Unit Development 132 71,118,756 31.48 538,778 6.370 358 741 73.34 Condominium 27 11,594,789 5.13 429,437 6.398 358 754 75.67 2 - 4 Family Residence 4 2,295,472 1.02 573,868 6.890 356 732 84.12 Total 426 $ 225,882,512 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Owner Occupied 404 $ 212,224,674 93.95 % 525,309 6.396 358 743 73.66 Secondary/Vacation Home 22 13,657,838 6.05 620,811 6.409 358 734 65.89 Total 426 $ 225,882,512 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 6 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 360 40 $ 21,699,735 9.61 % 542,493 6.375 755 73.13 359 148 80,343,911 35.57 542,864 6.452 745 74.60 358 122 69,304,175 30.68 568,067 6.315 742 70.93 357 47 21,123,094 9.35 449,428 6.323 733 71.77 356 30 15,008,894 6.64 500,296 6.473 745 72.62 355 9 5,103,088 2.26 567,010 6.550 719 75.61 354 7 3,748,833 1.66 535,548 6.524 726 75.65 353 4 2,149,667 0.95 537,417 6.500 720 76.92 352 3 1,645,212 0.73 548,404 6.117 743 79.81 351 4 2,101,759 0.93 525,440 6.881 699 82.56 350 7 1,980,969 0.88 282,996 6.668 730 79.73 349 3 478,177 0.21 159,392 6.716 713 80.00 335 1 840,634 0.37 840,634 5.875 772 80.00 318 1 354,362 0.16 354,362 5.875 713 75.15 Total 426 $ 225,882,512 100.00 % (1)As of the Cut-off Date, the weighted average remaining term to maturity of the Mortgage Loans was approximately 358 months. 7 Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 208 $ 113,333,700 50.17 % 544,874 6.233 358 749 70.08 120 218 112,548,812 49.83 516,279 6.561 358 736 76.32 Total 426 $ 225,882,512 100.00 % Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 393 $ 210,014,082 92.97 % 534,387 6.390 358 742 73.18 12 3 1,402,315 0.62 467,438 6.313 356 747 74.02 24 2 1,116,388 0.49 558,194 7.337 358 754 76.31 30 1 254,800 0.11 254,800 7.875 356 709 79.99 36 25 12,723,434 5.63 508,937 6.402 357 741 72.86 60 2 371,493 0.16 185,747 6.682 354 741 74.54 Total 426 $ 225,882,512 100.00 % 8
